Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Objection to the Abstract
           The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “said” should be avoided.  Correction is required.  See MPEP § 608.01(b).

Drawings Objection
The drawings are objected to because in Fig.3, reference numerals “4” and “5” should read --5--, and --4--, respectively.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) The specification is objected to under 37 CFR 1.71(a) insofar as it specifically relies on features set forth in the claims to satisfy the written description requirement of the application.  The claims, by definition, measure the protected patent right to exclude others.  See Environmental Designs Ltd. V. Union Oil Co., 218 USPQ 865, 871 (Fed. Cir. 1983).  That part of the written description not protected by the claims is presumed to be dedicated to the public.  Applicant has inferentially incorporated the protected patent rights into the written description by reference thereto, thereby arguably creating a further restriction on that subject matter being dedicated to the public, which is improper.  Furthermore, reference to the claims in the specification is improper because such reference serves to render the proper function of the claims and the specification indistinguishable.  Our reviewing court has repeatedly stated the proper role of the specification and the claims.  For example, in In re Johnson, 558 F. 2d 1008, -194 USPQ 187, 195 (CCPA 1977), the court stated that 
            It is the function of the specification, not the claims, to set forth the 
            “practical limits of operation” of an invention.  In re Rainer, 49 CCPA 
            1243, 1248, 305 F.2d, 505, 509, 134 USPQ 343, 346 (1962).  One does 
            not look to claims to find out how to practice the invention they define, but 
            to the specification.  In re Roberts, 470 F.2d 1399, 1403, 176, USPQ 313, 
            315 (CCPA 1973); In re Fuetterer, 50 CCPA 1453, 319F.2d 259, 138 
            USPQ 217 (1963).
 Accordingly, lines 13-14 on page 3 of the specification should be deleted.    
(2) On page 7, the brief description for Fig.4c is missing.
(3) On page 8, the brief descriptions for Figs.9a, 9b and 9c are missing.
(4) On page 8, the brief descriptions for Figs.10a, 10b and 10c are missing.
(5) On page 8, the brief descriptions for Figs.11a and 11b are missing.
(6) On page 9, the brief descriptions for Figs.15a, 16b and 15c are missing.
(7) On page 9, the brief descriptions for Figs.16a, 16b and 16c are missing.
Appropriate correction is required.

Claim Objection 
Claims 1-13 are objected to because of the following informalities: 
(1) In claim 1, line 1, “Cutter” should read --A cutter--.
(2) In claim 1, line 11, “include” should read –includes-- because the subject is “at least one”.  
(3) In claims 2-12, line 1, “Cutter” should read --The cutter--.
(4) In claim 6, line 4, “being” should read --is--.
(5) In claim 7, line 1, “having” should read --has--.
(6) In claim 12, line 2, “longitudinal cross- section” should read --a longitudinal cross-section--.
(7) In claim 13, line 1, “Electric shaver” should read --An electric shaver--.
(8) In claim 13, line 2, “one claim 1” should read --claim 1--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.        Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 1, lines 8-10, “the movement direction between the first cutting element, said support structure and said second cutting element” is vague.  The phrase should read --the movement direction of the second cutting element--.  Note line 3 of the claim. 
           (2) In claim 1, line 10, “the two rows” lacks antecedent basis.
           (3) In claim 1, line 10, “cooperating first and second cutting teeth” is vague.  It is unclear what first and second cutting teeth are.  Are they of the first cutting element and the second cutting element, respectively?
          (4) In claim 1, line 13, “said tooth tips” has no antecedent basis.
          (5) In claim 3, line 1, “cooperating teeth” is vague and indefinite.  Is it in addition to “cooperating first and second cutting teeth” cited at line 10 of claim 1?
          (6) In claim 3, line 1, it is unclear what define a skin contact surface.
          (7) In claim 3, line 3, “the tooth tips” is vague.  Does it refer to “said tooth tips” of claim 1?
          (8) In claim 4, line 1, “said gap” is vague.  Does it refer to “a cutting air gap” cited at line 8 of claim 1?  If so, “said gap defined between said other cutting element and said support element”, at lines 1-2 of claim 4, contradicts claim 1 which requires a cutting air gap defined by an additional part.  See lines 7-8 of claim 1.       
         (9) In claim 4, lines 1-2, “said other cutting element” and “said support element” lack clear antecedent basis.
         (10) In claim 4, line 3, the phrase “a reciprocating direction of the cutting elements” is confusing because a motor drives said second cutting element in a movement direction but does not drive said first cutting element.  Note line 3 of claim 1.  It is suggested the phrase be changed to --the movement direction of said second cutting element--.  
          (11) In claim 4, line 4, “the skin contact surface” is not undefined.  
          (12) In claim 5, line 2, “said sandwiched cutting element” should read --said second cutting element--.
          (13) In claim 5, line 3, it is not understood what it is meant by “chain-like bendable”.  It is suggested “chain-like” be deleted.
          (14) In claim 5, line 3, “for reciprocating” is unclear and should read --for reciprocating of the second cutting element--.
          (15) In claim 6, line 2, “said cutting air gap size” has no antecedent basis.
          (16) In claim 6, line 5, “one side” is vague and should read --one side thereof--.
          (17) In claim 6, line 6, “the other side” is vague and should read --the other side thereof--.
          (18) In claim 7, line 3, “first cutting teeth” is indefinite.  Is it in addition to “first cutting teeth” of claim 1?
          (19) In claim 7, line 4, “longitudinal sides” should read --two longitudinal sides--.  Note “both rows” cited at line 5 of the claim. 
          (20) In claim 7, line 5, “second cutting teeth” is vague.  Is it in addition to the one cited at lines 4-5 of claim 7 and at line 10 of claim 1?   
          (21) In claim 7, lines 7-8, “the second cutting teeth” is vague and indefinite because it is unclear if the phrase refers to the one cited at line 10 of claim 1, at lines 4-5 of claim 7 or at line 5 of claim 7. 
           (22) In claim 7, lines 9, 11 and 12, “said spacer” and “the spacer” have no antecedent basis and should read --said additional part--.  Note “a spacer” is cited in claim 6 but not in claim 1.
           (23) In claim 7, line 10, “the sandwiched cutting element” should read --the second cutting element--.  Also, “reciprocating” should read --to reciprocate--.   
           (24) In claim 7, line 111, it is unclear what has “a guiding recess”.  The spacer, the sliding guide or the sandwiched cutting element?
           (25) In claim 7, lines 11-12, “said support element” lacks antecedent basis and should read --said support structure--.
           (26) In claim 7, line 12, “said other cutting element” has no clear antecedent basis and should read --said first cutting element--.
           (27) In claim 7, line 13, “a gap” is vague.  Is it in addition to “a cutting air gap” of claim 1?  It appears “a gap” should read --said cutting air gap--.
           (28) In claim 7, lines 13-14, “the sandwiched cutting element is” should read --the second cutting element is sandwiched and--. 
           (29) In claim 8, line 1, “said support plate” has no antecedent basis.
           (30) In claim 8, line 3, “the sandwiched cutting element” should read --the second cutting element--.  
           (31) In claim 9, line 3, “the long hair cutting” has no antecedent basis and should read --a long hair cutting area provided--. 
           (32) In claim 10, lines 1-2 and 5, “the first and second cutting element” lacks clear antecedent basis.  Is it in addition to “a first cutting element” and “a second cutting element” of claim 1?
           (33) In claim 10, lines 2 and 4-5, “said elongate short hair cutting portion” and “the vertically cooperating connecting areas” have no clear antecedent basis.
           (34) In claim 11, line 2, “the tooth tips” lacks clear antecedent basis.      
           (35) In claim 12, it is not clear if “first teeth” and “the first teeth” are in addition to the first cutting teeth of claim 1.  
           (36) In claim 12, lines 2-3, “the respective first tooth” has no clear antecedent basis. 

Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 1, 2, 7, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stapelbroek et al. (U.S. Patent Application Publication No. 2016/0236361, hereinafter “Stapelbroek”) in view of Habben (U.S. Patent No. 6,658,740).
          Regarding claim 1, Stapelbroek discloses a cutter system (20, see Fig.11) for an electric shaver and/or trimmer (10) comprising:
         a pair of cooperating cutting elements (24,50) having a first cutting element (50) and a second cutting element (24);
         a motor (14) driving said second cutting element (24) in a movement direction (30, see Fig.3), 
         a support structure (52) supporting the pair of cooperating cutting elements (24,50),      
         wherein a stacked sandwich arrangement (56, see Fig.5) is provided by the second cutting element (24) being sandwiched between the first cutting element (50) and said support structure (52), said second cutting element (24) is movably received therebetween in said stacked sandwich arrangement (56), 
        wherein an additional part (126) is provided for defining a cutting air gap (i.e. between a lower surface of “52” and an upper surface of “50” as seen in Fig.11) in a direction perpendicular to the movement direction (30) of the said second cutting element (24), and 
         wherein each of the first cutting element (50) and the second cutting element (24) has two rows of cutting teeth (40,110) substantially as claimed except for the cutting teeth configuration.
         Habben teaches it is desirable to have a row of movable cutting teeth (106, see Fig.1A) of a movable blade (102) so designed such that cutting teeth (106C) in a middle section (102C, see Fig.1A) of the row are different from cutting teeth (106S, see Fig.1B) in end sections (102R,102L) of said row in terms of at least one of size and position of tooth tips (106, see Fig.1C).  
          Thus, it would have been obvious to one skilled in the art to modify Stapelbroek’s movable blade cutting teeth (110) so that the cutting teeth in the middle section of the row are different from (i.e. longer than) the cutting teeth in the end sections of the row for providing a close cut while avoiding pinching or nicking during use as taught by Habben.
          Regarding claim 2, Habben’s configuration of the teeth (110) changes continuously from the middle section toward each of the end sections (see Fig.1C) so that a distribution of teeth configurations is symmetrical with regard to the middle section and tooth aggressiveness is changing continuously from the middle section toward each of the end sections.  Stapelbroek thus modified also possesses such characteristics.
          Regarding claim 7, Stapelbroek’s first cutting element (50) has a skin top surface (86), two lateral non-hair-cutting sides (extending in the “X” direction, see Fig.11) and two longitudinal sides (extending in the “y” direction, see Fig.11) each with a row of first cutting teeth (see Fig.11 not labeled), said second cutting element (24) being provided on each of its longitudinal sides (132,134) which extend parallel to the movement direction (30, see Fig.4) with a row of second cutting teeth (110) and a flat main portion (136, see Fig.11 connecting both rows of the second cutting teeth (110), said second cutting element (24) has a top side directed towards the first cutting element (50) and an underside directed towards the support structure (52), wherein at least some of the second cutting teeth (110) are uncovered at its tip portion (112, see Fig.13) at the underside of the second cutting element (24) forming a discharge area (42, see Fig.12) for cut hair stubbles, wherein the additional part (126) forms a sliding guide (paragraph [0104], line 3-4) for guiding the second cutting element (24) to reciprocate along the additional part (126), the second cutting element (24) having a guiding recess (68, see Fig.10) in which the additional part (126) is received, wherein said support structure (52), said additional part (126) and aid first cutting element (50) are rigidly connected to each other and form a rigid sandwiching frame (22) having a gap in which the second cutting element (24) is slidably received (see Fig.3).    
          Regarding claim 8, Stapelbroek’s support structure (52) has an outer contour which corresponds to the outer contour of the second cutting element (24) and/or is substantially rectangular.        
          Regarding claim 11, Stapelbroek’s first cutting element (50) has rounded tooth tips (102, see Fig.12) at cutting teeth (40) thereof overhanging the tooth tips (112) at cutting teeth (11) of the second cutting element (24).
          Regarding claim 13, Stapelbroek shows an electric shaver and/or trimmer (10) comprising a cutter system (20) as modified in claim 1.  
3.      Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stapelbroek et al. (U.S. Patent Application Publication No. 2016/0236361, hereinafter “Stapelbroek”) in view of Habben (U.S. Patent No. 6,658,740) as applied to claim 1 above, and further in view of Geiser et al. (U.S. Patent Application Publication No. 2010/0299937, hereinafter “Geiser”).
         Regarding claim 3, Stapelbroek’s cutter system (20) as modified shows all the claimed structure expect Stapelbroek fails to mention skin contact surface of teeth has different skin contact pressure in different sections of the skin contact surface. 
         Geiser shows cooperating teeth (11,12) defining a skin contact surface (see Fig.1) and generating different skin contact pressure in different sections of the skin contact surface, wherein the tooth tips (15) in skin contact surface sections of higher contact pressure are configured less aggressive than tooth tips (15’) in skin contact surface sections generating lower skin contact pressure.
          Therefore, it would have been obvious to one of ordinary skill in the art to further modify Stapelbroek by having the tooth tips (102) generate different skin contact pressures in different sections of the skin contact surface teeth to ensure a close shave and avoid skin irritations as taught by Geiser.    
4.       Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stapelbroek et al. (U.S. Patent Application Publication No. 2016/0236361, hereinafter “Stapelbroek”) in view of Habben (U.S. Patent No. 6,658,740) as applied to claim 7 above, and further in view of EP 3 388 207.
         Regarding claim 3, Stapelbroek’s cutter system (20) as modified shows all the claimed structure expect the first cutting element (50) lacks openings for cooperating with openings in the second cutting element (24) to provide a short hair cutting area in addition to a long hair cutting area provided by the first and second cutting teeth (40,110).
          EP ‘207 teaches it is desirable to provide a first cutting element (130, see Fig.9) with openings (184) for cooperating with openings (190/192) in a second cutting element (134) for short hair cutting in addition to first and second cutting teeth (182,186, see Fig.9) of the first and second cutting elements (130,134) for long hair cutting.  
          Therefore, it would have been obvious to one skilled in the art to further modify Stapelbroek by providing the first cutting element (50) and the second cutting element (24) with cooperating openings in addition to the first and second cutting teeth (40,110) so that the cutter system (20) has the dual functions of short hair cutting and long hair cutting as taught by EP ‘207.   
            
Indication of Allowable Subject Matter
          Claims 4-6, 10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724